Citation Nr: 1644787	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-23 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter.




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran had active military service from May 1967 to May 1970 and from
February 1979 to October 1989.  He died in May 2008 and the appellant is his
surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 administrative decision of the Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota.

In March 2013, the appellant and her daughter testified at a hearing conducted
before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board remanded the case for further action by the originating agency in November 2013.  The case has now returned to the Board for further appellate action.

When the case was before the Board in November 2013, the issues on appeal included a claim to reopen service connection for the cause of the Veteran's death.  The development ordered by the Board's remand included providing the appellant a statement of the case (SOC) in response to her March 2013 notice of disagreement initiating an appeal with respect to the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-4 1 (1999).  The SOC was issued in June 2014, but the appellant did not respond with a VA Form 9 or other substantive appeal.  The AOJ has not certified the claim to the Board and VA has not taken any other action to indicate that it has explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The claim to reopen service connection for the cause of the Veteran's death is therefore not currently before the Board. 

Although the claim to reopen service connection for the cause of the Veteran's death is not before the Board, in September 2015 the appellant submitted copies of internet information pertaining to herbicide exposure.  This evidence was unaccompanied by argument from the appellant or her representative, but as it may indicate a desire to initiate or reopen a claim, the AOJ should forward the appellant and her representative a VA standard form ("VAF 21-0966") in paper or electronic form, if necessary.  38 C.F.R. § 3.155(b)(1)(ii) (2015); see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by VA, regardless of the type of claim or posture in which the claim arises.). 


FINDING OF FACT

The appellant's countable annual income exceeds the maximum annual death pension rate (MAPR) that applies to a surviving spouse without a dependent child.


CONCLUSION OF LAW

The appellant's annual countable income is excessive for the purposes of establishing her eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant in this claim seeks entitlement to nonservice-connected death pension benefits.  These benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  The appellant filed a claim for nonservice-connected death pension benefits in October 2008 and was denied in a March 2009 administrative decision on the basis that her income exceeded the maximum annual death pension limit set by law.  The appellant maintains that her income does not exceed the statutory limit with consideration of her unreimbursed medical expenses.  

Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the claimant.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.

For the year 2008, the record establishes that the appellant received a total yearly income of $29,647 from her employment, SSA monthly payments, cash/non-interest bearing accounts, and a $255 SSA death payment.  The appellant has not reported incurring any unreimbursed medical expenses during 2008; however, she submitted documentation establishing the payment of $4,397 in expenses pertaining to the Veteran's funeral.  Amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) are deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272 (h)(1)(ii).  The appellant's countable income for 2008 therefore totals $25,250.

In 2008, the maximum annual rate of improved pension for a surviving spouse with no dependents was $7,933.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The appellant's adjusted countable income of $25,250 clearly exceeds the 2008 MAPR.  

The applicable MAPR for 2009 and 2010 was the same as in 2008: $7,933.  The record, including the appellant's October 2014 VA Forms 21-0518-1 ("Improved Pension Eligibility Verification Report" (Surviving Spouse with No Children)) establishes that she received an income of $21,493 in 2009 and $16,967 in 2010.  The appellant's reported income includes wages, unemployment benefits, SSA payments, and cash.  She has not reported incurring any unreimbursed medical expenses during 2009 and 2010 or making any other payments that can be excluded from her income.  The appellant's countable income is therefore again in excess of the MAPR for a surviving spouse with no dependents for 2009 and 2010.

For the 2011 calendar year, the appellant reported a total income of $23,878.  On a VA Form 21P-8416 (Medical Expense Report) completed in October 2014 and invoices submitted in support of her claim, she reported incurring unreimbursed medical expenses totalling $570.  Under 38 C.F.R. § 3.272, medical expenses in excess of five percent of the MAPR which have been paid shall be excluded from countable income for the purpose of determining entitlement to improved pension.  

The MAPR for 2011 was $8,219.  The appellant's reported paid medical expenses of $570 exceed five percent of the MAPR for 2011 ($411) and the Board will therefore exclude the $570 in medical expenses from her income.  The appellant's adjusted countable income for 2011 is calculated as $23,308 and is clearly in excess of the $8,2109 MAPR for the same year.  

In 2012, the appellant's income is reported as $15,301 based on her receipt of SSA payments and some cash.  On her October 2014 Medical Expense Report and through the submission of various medical invoices, she reported paying $3,220 in unreimbursed medical expenses.  The MAPR for 2012 for a surviving spouse with no dependents is $8,359.  The appellant's medical expenses for 2012 exceed five percent of the MAPR and the total amount of $3,220 is excluded from her income.  Thus, the appellant's adjusted countable income for 2012 totals $12,081.  The appellant's income is higher than the MAPR during the year 2012.  

The appellant also does not meet the criteria for nonservice-connected death pension benefits during 2013.  Her income for 2013 is reported as $15,560 with unreimbursed medical expenses totalling $3,848.  The applicable MAPR for 2013 is $8,485.  The appellant's paid medical expenses exceed five percent of the MAPR, and after excluding these expenses from the appellant's income, her adjusted countable income totals $11,712.  As with the previous years, the appellant's income exceeds the 2013 MAPR. 

The appellant has not provided income information for the calendar years 2014 and 2015, though she did submit Medical Expense Reports for these years in January 2016 detailing the amount she paid in unreimbursed medical expenses.  The Board will assume that her income remained the same as in 2013 and use the reported unreimbursed medical expenses to calculate her adjusted countable income for 2014 and 2015.  For 2014, the appellant reported $4,975 in unreimbursed medical expenses.  The MAPR for 2014 is $8,630 and the Board will therefore deduct the appellant's medical expenses from her income.  Using the same reported income from 2013, the appellant's adjusted countable income for 2014 is $10,585 and exceeds the MAPR. 

A similar result is found for 2015.  The appellant reported incurring unreimbursed medical expenses of $3,402 which exceeds five percent of the MAPR of $8,656.  Subtracting the appellant's paid medical expenses from her income (as reported in 2013) results in an adjusted countable income of $12,158.  This amount exceeds the MAPR for 2015.  

In conclusion, the appellant's adjusted countable income clearly exceeds the MAPR for the years 2008 to 2015.  The record does not contain any evidence of the appellant's income or unreimbursed medical expenses in 2016 that would establish she currently meets the income requirements for nonservice connected death pension benefits.  Based on the foregoing, the appellant is not legally entitled to VA nonservice-connected death pension benefits because her income exceeds the applicable MAPR throughout the claims period. 

Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). Because the appellant's countable income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim for entitlement to nonservice-connected death pension benefits must be denied.


Duties to Notify and Assist

The facts of this case are not in dispute and the Board's decision is wholly dependent on objective findings regarding the appellant's income and application of the relevant VA statutes and regulations.  Thus, no reasonable possibility exists that any further factual development would assist in substantiating the claims and if any deficiencies of notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claims are denied as a matter of law, no further development is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


